            Case 1:18-cv-09295-UA Document 1 Filed 10/11/18 Page 1 of 11


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE ANNUITY, WELFARE AND APPRENTICESHIP
SKILL IMPROVEMENT & SAFETY FUNDS OF THE
INTERNATIONAL UNION OF OPERATING ENGINEERS
LOCAL 15, 15A, 15C & 15D,AFL-Cl0, BYTHEIR                                COMPLAINT
TRUSTEES JAMES T. CALLAHAN, THOMAS A.
CALLAHAN, MICHAEL SALGO and DENISE M.                                     18-CIV- 9295
RICHARDSON, CENTRAL PENSION FUND OF THE
INTERNATIONAL UNION OF OPERATING ENGINEERS,
BY ITS CHIEF EXECUTIVE OFFICER MICHAEL A.
CRABTREE, and INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 15, 15A, 15C & 150,AFL-CIO BY
ITS PRESIDENT & BUSINESS MANAGER THOMAS
A. CALLAHAN,

                                     Plaintiffs,
                -against-

W&W STEEL ERECTORS, LLC,

                                     Defendant.


       Plaintiffs THE ANNUITY, WELFARE AND APPRENTICESHIP SKILL

IMPROVEMENT & SAFETY FUNDS OF THE INTERNATIONAL UNION OF OPERATING

ENGINEERS LOCAL 15, l 5A, 15C & 15D, AFL-CIO ("LOCAL 15 TRUST FUNDS"),

CENTRAL PENSION FUND OF THE INTERNATIONAL UNION OF OPERATING

ENGINEERS ("CPF") and INTERNATIONAL UNION OF OPERATING ENGINEERS

LOCAL 15, 15A, 15C & 15D, AFL-CIO ("LOCAL 15"), by their attorneys, BRADY McGUIRE

& STEINBERG, P.C., for their Complaint, respectfully allege:

       l.       This is an action arising under the Employee Retirement Income Security Act of

1974, as amended, 29 U.S.C. § 1001 et seq. ("ERISA") and Section 301 of the Labor

Management Relations Act of 1947, as amended, 29 U.S.C. § 185 et seq. ("LMRA") to recover
            Case 1:18-cv-09295-UA Document 1 Filed 10/11/18 Page 2 of 11


fringe benefit contributions owed to employee fringe benefit trust funds and supplemental union

dues and political action committee payments owed to a labor organization based upon the

breach of the terms and conditions of two (2) collective bargaining agreements.

                                         .JURISDICTION

       2.      The subject matter jurisdiction of this Court is invoked pursuant to Sections 502

and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, along with Section 30l(c) of the LMRA, 29

U.S.C. § 185(c).

       3.      Venue is properly laid in the Southern District of New York pursuant to Section

502(e)(2) of ERi SA, 29 U.S.C. § 1132(e)(2) and Section 301(a) of the LMRA, 29 U.S.C. §

185(a), in that, Defendant's principal office for the transaction of business is located in the City

of New York, County of New York, State of New York.

                                          THE PARTIES

       4.       Plaintiffs LOCAL 15 TRUST FUNDS are joint trustee funds established by

various trust indentures pursuant to Section 302 of the LMRA, 29 U.S.C. § 186.

       5.      JAMES T. CALLAHAN, THOMAS A. CALLAHAN, MICHAEL SALGO and

DENISE M. RICHARDSON are Trustees of Plaintiffs LOCAL 15 TRUST FUNDS and are

"fiduciaries" within the meaning of Section 3(21) of ERISA, 29 U .S.C. § 1002(21 ).

       6.       The LOCAL 15 ANNUITY FUND is an employee pension benefit plan within the

meaning of Section 3(2) of ERISA, as amended, 29 U.S.C. § 1002(2) and established for the

purpose of providing retirement income to eligible participants.

       7.       The LOCAL 15 WELFARE and APPRENTICESHIP SKILL IMPROVEMENT &

SAFETY FUNDS are employee welfare benefit plans within the meaning of Section 3(1) of
            Case 1:18-cv-09295-UA Document 1 Filed 10/11/18 Page 3 of 11


ERISA, 29 U.S.C. § 1002(1) and established for the purpose of providing medical, medical

reimbursement, vacation and skill improvement/training benefits to eligible participants.

       8.      Plaintiff LOCAL 15 TRUST FUNDS constitute multi-employer/employee benefit

plans within the meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and (37).

       9.      Plaintiff CPF is a joint trustee fund established by a trust indenture pursuant to

Section 302 of the LMRA, 29 U.S.C. § 186 which maintains its principal place of business at

4115 Chesapeake Street, N.W. in Washington, DC.

       10.     MICHAELA. CRABTREE is the Chief Executive Officer of PlaintiffCPF and is

a "fiduciary" within the meaning of Section 3(21) of ERISA, 29 U.S.C. § l 002(21 ).

       11.     Plaintiff CPF is an employee pension benefit plan within the meaning of Section

3(2) of ERISA, as amended, 29 U.S.C. § 1002(2) and established for the purpose of providing

retirement income to eligible participants.

       12.     Plaintiff CPF constitutes a multi-employer/employee benefit plan within the

meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and (37).

       13.     Plaintiff LOCAL 15 is a labor organization as defined in Section 2 of the LMRA,

29 u.s.c. § 152.

        14.    THOMAS A. CALLAHAN is the President & Business Manager of Plaintiff

LOCAL 15.

        15.     Upon information and belief, Defendant W&W STEEL ERECTORS, LLC

("W&W STEEL") was and still is a New York corporation with its principal place of business at

350 West 31st Street, New York, New York.

        16.     Upon information and belief, Defendant W&W STEEL was and still is a foreign

corporation duly licensed to do business in the State of New York.
         Case 1:18-cv-09295-UA Document 1 Filed 10/11/18 Page 4 of 11


       17.      Upon infonnation and belief, Defendant W& W STEEL was and still is a foreign

corporation doing business in the State of New York.

       18.      Upon information and belief, Defendant W&W STEEL is an employer within the

meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5) and Section 301 of the LMRA, 29

u.s.c. § 185.
                               BACKGROUND INFORMATION

       19.      At all times relevant hereto, Plaintiff LOCAL 15 and Defendant W&W STEEL

have been parties to two (2) collective bargaining agreements negotiated by Plaintiff LOCAL 15

and an employers association known as the Allied Building Metal Industries, Inc. ("Allied").

Defendant W&W STEEL agreed to be bound to the tenns and conditions of these collective

bargaining agreements (hereafter referred to as the " Local 15/Allied Agreement" and the "Local

150/Allied Agreement" and collectively as the "Collective Bargaining Agreements" ) as a result

of its membership in Allied.

       20.      Pursuant to the terms of the Collective Bargaining Agreements, Defendant W& W

STEEL is obligated to remit, at specified rates, contributions to Plaintiffs LOCAL 15 TRUST

FUNDS and Plaintiff CPF based upon each straight and overtime hour of worked performed by

those employees covered by the Collective Bargaining Agreements.

       21.      Pursuant to the terms of the Collective Bargaining Agreements, Defendant W& W

STEEL is obligated to remit, at specified rates, employee allocated supplemental union dues and

political action committee payments to Plaintiff LOCAL 15 based upon each straight and

overtime hour of work performed by those employees covered by the Collective Bargaining

Agreements.
         Case 1:18-cv-09295-UA Document 1 Filed 10/11/18 Page 5 of 11


                       AS AND FOR A FIRST CAUSE OF ACTION
                   <BREACH OF THE LOCAL 15/ALLIED AGREEMENT>

       22.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 2 I inclusive with the same force and effect as though more fully set forth at

length herein.

       23.       [n accordance with the Local I 5/Allied Agreement and the Trust Agreements

establishing Plaintiffs LOCAL 15 TRUST FUNDS, Defendant W&W STEEL consented to the

performance of an audit of its books and records to determine whether said Defendant had made

all of the required fringe benefit contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS

and Plaintiff CPF as well as all supplemental union dues and political action committee

payments to Plaintiff LOCAL 15 in accordance with the Local 15/AlliedAgreement for the

period of July l, 2014 through December 31, 2017.

       24.       That on or about September 11 , 20 I 8, the results of said audit were detailed by the

auditor for Plaintiffs in a report which determined that Defendant W& W STEEL had failed to

provide the contractually required fringe benefit contributions with interest along with the

required supplemental union dues and political action committee payments for the period of July

1, 2014 through December 31, 2017 in the amount of $8,554.29.

       25.       Defendant W&W STEEL has failed to pay any portion of the outstanding amount

owed in fringe benefit contributions with interest to Plaintiffs LOCAL 15 TRUST FUNDS and

Plaintiff CPF in the amount of $7,929.86.

       26.       Defendant W& W STEEL has failed to pay any portion of the outstanding amount

owed in supplemental union dues and political action committee payments to Plaintiff LOCAL

15 in the amount of $624.43.
         Case 1:18-cv-09295-UA Document 1 Filed 10/11/18 Page 6 of 11


       27.       Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Local 15/Allied Agreement by Defendant W& W STEEL, said Defendant is liable

to Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15, collectively, in the amount of

$8,554.29.

                       AS AND FOR A SECOND CAUSE OF ACTION
                     (BREACH OF ERISA OBLIGATIONS INCURRED
                 AS A RESULT OF THE LOCAL 15/ALLIED AGREEMENT)

       28.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered I through 27 inclusive with the same force and effect as though more fully set forth at

length herein.

       29.       The failure of Defendant W&W STEEL to make the required fringe benefit

contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF for the period

audited of July 1, 2014 through December 31, 2017 in the amount of$7,929.86 is a violation of

Section 515 ofERISA, 29 U.S.C. § 1145 which requires that employers pay fringe benefit

contributions in accordance with the terms and conditions of the applicable collective bargaining

agreement.

       30.       Defendant W&W STEEL remains delinquent in remitting the proper amount

owed in fringe benefit contributions and has failed to pay any portion of the outstanding

contributions owed to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF as detailed above.

       31.       Section 502 of ERIS A, 29 U.S.C. § 1132 provides that upon a finding of an

employer's violation of Section 515 of ERJSA, 29 U.S.C. § 1145, the Court shall award to the

Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund's Plan, or if none, at the rate set forth in the United States Internal Revenue Code at
          Case 1:18-cv-09295-UA Document 1 Filed 10/11/18 Page 7 of 11


26 U.S.C. § 6621; (c) statutory damages; (d) reasonable attorneys' fees; (e) auditor's fees, if any;

and (f) the costs and disbursements of the action.

       32.       Accordingly, as a direct and proximate result of the breach of the Local 15/Allied

Agreement by Defendant W&W STEEL and as a result thereof having violated Section 515 of

ERISA, 29 U.S.C. § 1145, said Defendant is liable to Plaintiffs LOCAL 15 TRUST FUNDS and

Plaintiff CPF in the amount of$7,929.86, together with accumulated interest on the unpaid and/

or untimely paid principal amount due and owing, liquidated damages, reasonable attorneys'

fees, auditor's fees, if any, and the costs and disbursements incurred in this action pursuant to

Section 502 of ERISA, 29 U.S.C. § 1132.

                       AS AND FOR A THIRD CAUSE OF ACTION
                   <BREACH OF THE LOCAL 150/ALLIED AGREEMENT>

        33.      Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered l through 32 inclusive with the same force and effect as though more fully set forth at

length herein.

        34.      In accordance with the Local 15D/Allied Agreement and the Trust Agreements

establishing Plaintiffs LOCAL 15 TRUST FUNDS, Defendant W& W STEEL consented to the

performance of an audit of its books and records to determine whether said Defendant had made

all of the required fringe benefit contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS

and Plaintiff CPF as well as all supplemental union dues and political action committee

payments to Plaintiff LOCAL 15 in accordance with the Local l 5D/Allied Agreement for the

period of July 1, 2016 through June 30, 2017.

        35.      That on or about September 11, 2018, the results of said audit were detailed by the

auditor for Plaintiffs in a report which determined that Defendant W&W STEEL had failed to

provide the contractually required fringe benefit contributions with interest along with the
         Case 1:18-cv-09295-UA Document 1 Filed 10/11/18 Page 8 of 11


required supplemental union dues and political action committee payments for the period of July

1, 2016 through June 30, 2017 in the amount of$759.82.

       36.       Defendant W& W STEEL has failed to pay any portion of the outstanding amount

owed in fringe benefit contributions with interest to Plaintiffs LOCAL 15 TRUST FUNDS and

Plaintiff CPF in the amount of $706.64.

       37.       Defendant W&W STEEL has failed to pay any portion of the outstanding amount

owed in supplemental union dues and political action committee payments to Plaintiff LOCAL

15 in the amount of $53.18.

       38.       Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Local 15D/Allied Agreement by Defendant W& W STEEL, said Defendant is

liable to Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL t 5, collectively, in the amount

of$759.82.

                        AS AND FOR A FOURTH CAUSE OF ACTION
                      (BREACH OF ERISA OBLIGATIONS INCURRED
                 AS A RESULT OF THE LOCAL 150/ALLIED AGREEMENT>

       39.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered t through 38 inclusive with the same force and effect as though more fully set forth at

length herein.

       40.       The failure of Defendant W&W STEEL to make the required fringe benefit

contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF for the period

audited of July t, 2013 through June 30, 20 t 7 in the amount of $706.64 is a violation of Section

5 t 5 of ERISA, 29 U.S.C. § t 145 which requires that employers pay fringe benefit contributions

in accordance with the terms and conditions of the applicable collective bargaining agreement.
             Case 1:18-cv-09295-UA Document 1 Filed 10/11/18 Page 9 of 11


       41.      Defendant W& W STEEL remains delinquent in remitting the proper amount

owed in fringe benefit contributions and has failed to pay any portion of the outstanding

contributions owed to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF as detailed above.

       42.       Section 502 of ERISA, 29 U.S.C. § 1132 provides that upon a finding of an

employer's violation of Section 515 ofERISA, 29 U.S.C. § 1145, the Court shall award to the

Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund's Plan, or if none, at the rate set forth in the United States Internal Revenue Code at

26 U.S.C. § 6621; (c) statutory damages; (d) reasonable attorneys' fees; (e) auditor's fees, if any;

and (t) the costs and disbursements of the action.

       43.       Accordingly, as a direct and proximate result of the breach of the Local 150/

Allied Agreement by Defendant W&W STEEL and as a result thereof having violated Section

515 of ERISA, 29 U.S.C. § 1145, said Defendant is liable to Plaintiffs LOCAL 15 TRUST

FUNDS and Plaintiff CPF in the amount of $706.64, together with accumulated interest on the

unpaid and/or untimely paid principal amount due and owing, liquidated damages, reasonable

attorneys' fees, auditor's fees, if any, and the costs and disbursements incurred in this action

pursuant to Section 502 of ERISA, 29 U.S.C. § 1132.

       WHEREFORE, Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15 demand

judgment on the First Cause of Action as follows:

        1.       Of Defendant W&W STEEL ERECTORS, LLC in the amount of fringe benefit

contributions with interest along with supplemental union dues and political action committee

payments due and owing totaling $8,554.29.
         Case 1:18-cv-09295-UA Document 1 Filed 10/11/18 Page 10 of 11


       WHEREFORE, Plaintiffs LOCAL 15 TRUST FUNDS and CPF demand judgment on

the Second Cause of Action as follows:

       1.      Of Defendant W&W STEEL ERECTORS, LLC in the amount of fringe benefit

contributions with interest due and owing totaling $7,929.86, together with:

               a.     Prejudgment interest, computed at the plan rate or the applicable United
                      States Treasury rate from the date on which the first payment was due on
                      the total amount owed by the Defendant, in accordance with Section
                      502(g)(2)(B) of ERISA, 29 U.S.C. § l 132(g)(2)(B);

               b.     Liquidated damages in accordance with Section 502(g)(2)(C) of ERISA,
                      29 U.S.C. § 1132(g)(2)(C);

               c.     Attorneys' fees, auditor's fees, if any, costs and disbursements in
                      accordance with Section 502(g)(2)(D) of ERISA, 29 U.S.C. § l 132(g)(2)
                      (D}; and

               d.     Such other and further relief as the Court may deem just and proper in
                      accordance with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § l 132(g)(2)
                      (E).

       WHEREFORE, Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15 demand

judgment on the Third Cause of Action as follows:

       1.      Of Defendant W&W STEEL ERECTORS, LLC in the amount of fringe benefit

contributions with interest along with supplemental union dues and political action committee

payments due and owing totaling $759.82.

       WHEREFORE, Plaintiffs LOCAL 15 TRUST FUNDS and CPF demand judgment on

the Fourth Cause of Action as follows:

       1.      Of Defendant W&W STEEL ERECTORS, LLC in the amount of fringe benefit

contributions with interest due and owing totaling $706.64, together with:

               a.     Prejudgment interest, computed at the plan rate or the applicable United
                      States Treasury rate from the date on which the first payment was due on
                      the total amount owed by the Defendant, in accordance with Section
                      502(g)(2)(B) of ERISA, 29 U.S.C. § l l 32(g)(2)(B);
       Case 1:18-cv-09295-UA Document 1 Filed 10/11/18 Page 11 of 11



             b.    Liquidated damages in accordance with Section 502{g){2){C) ofERISA,
                   29 U.S.C. § 1132{g)(2)(C);

             c.    Attorneys' fees, auditor's fees, if any, costs and disbursements in
                   accordance with Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)
                   (D); and

             d.    Such other and further relief as the Court may deem just and proper in
                   accordance with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)
                   (E).

Dated: Tarrytown, New York
       October 11, 2018
                                        Respectfully submitted,
